871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.POLICE OFFICERS FOR EQUAL RIGHTS, et al., Plaintiffs-Appellants,v.CITY OF COLUMBUS, OHIO;  Tom Moody;  Bernard Chupka;  EarlBurden;  Thelma Schoonover;  John Young;  EarlSherard, Jr.;  Dale Crawford,Defendants- Appellees.
No. 88-3818.
United States Court of Appeals, Sixth Circuit.
March 24, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This is a purported appeal from a purported denial of a purported motion for a new trial.  Defendants move for dismissal on the grounds that the notice of appeal does not specify the persons taking the appeal.  Plaintiffs have not responded directly to the motion, but did file a reply brief after the motion had been made.


2
Fed.R.App.P. 3(c) provides that "[t]he notice of appeal shall specify the party or parties taking the appeal...."  The caption of the notice of appeal in the instant case identifies the plaintiffs as "Police Officers for Equal Rights, et al."    The body of the notice states that "the plaintiff" gives notice of appeal.  In this context, the use of "et al." in the caption is insufficient to provide notice of the parties to the appeal.   Torres v. Oakland Scavenger Co., 108 S.Ct. 2405 (1988);  Ford v. Nicks, 866 F.2d 865 (6th Cir.1989).  The inclusion of the parties on the form of appearance filed a month after the notice of appeal is insufficient to designate the parties to the appeal.   See Allen Archery, Inc. v. Precision Shooting Equipment, Inc., 857 F.2d 1176 (7th Cir.1988) (per curiam).  Counsel for the Police Officers for Equal Rights has indicated by motion before this court that it is not pursuing an appeal.  Under these circumstances, the notice of appeal is totally defective.


3
It is ORDERED that the motion to dismiss the appeal is granted.